UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7110


TORRIANO DARNELL WILLIAMS,

                Petitioner – Appellant,

          v.

STATE OF SOUTH CAROLINA; COUNTY OF FLORENCE; WARDEN DUNLAP,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:11-cv-00645-JMC)


Submitted:   January 30, 2012              Decided:   February 9, 2012


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Torriano Darnell Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Torriano Darnell Williams, a state prisoner, seeks to

appeal the district court’s order accepting the recommendation

of the magistrate judge and denying relief on his 28 U.S.C.A.

§ 2241 (West 2006 & Supp. 2011) petition.                          The order is not

appealable      unless        a    circuit       justice     or     judge       issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(A) (2006).

A    certificate       of     appealability        will     not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief   on    the    merits,      a   prisoner     satisfies       this      standard    by

demonstrating        that     reasonable         jurists    would       find     that    the

district      court’s       assessment     of    the   constitutional           claims    is

debatable     or     wrong.        Slack   v.     McDaniel,       529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at   484-85.         We     have   independently       reviewed         the    record    and

conclude      that    Williams      has    not    made     the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3